UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6535



FRANK M. CONNELL, JR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Department
of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-01-806)


Submitted:   July 21, 2004                 Decided:   August 18, 2004


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Connell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Frank M. Connell, Jr., seeks to appeal the district

court’s order denying as untimely his motion for relief from

judgment, filed pursuant to Fed. R. Civ. P. 60(b).              An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a    circuit    justice   or   judge   issues    a   certificate     of

appealability.     28 U.S.C. § 2253(c)(1) (2000).         The certificate of

appealability requirement applies to an order denying a motion

under Rule 60(b).        See Reid v. Angelone, 369 F.3d 363 (4th Cir.

2004). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating     that    reasonable     jurists      would   find    that   his

constitutional     claims   are    debatable    and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir 2001). We have independently reviewed the record

and conclude that Connell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED



                                    - 2 -